DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “an adapter” in line 2. However, claim 1 already recited an adapter. This makes it unclear if claim 6 is intending to refer to the adapter of claim 1, or requiring a new adapter. For examination purposes only, “an adapter” will be treated as “the adapter”.
Claim 7 recites “an adapter” in line 2. However, claim 1 already recited an adapter. This makes it unclear if claim 7 is intending to refer to the adapter of claim 1, or requiring a new adapter. For examination purposes only, “an adapter” will be treated as “the adapter”.
Claim 9 recites that the connection requires the end-section according to claim 1 and then recites “the adapter” in line 4. However, the adapter has been positively recited in claim 1 as a required structural element of the formed pipe-section (see final line of claim 1). This renders the recitation of “the adapter” in claim 9 as indefinite.
Claim 12 recites “a sealing ring” in line 2. However, claim 1 already recited a sealing ring. This makes it unclear if claim 12 is intending to refer to the sealing ring of claim 1, or requiring a new sealing ring. For examination purposes only, “a sealing ring” will be treated as “the sealing ring”.
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
Claims 1, 2, 5-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by VOSS FLUID GMBH & CO KG (DE 20204506 U1 hereinafter “Voss”).
In regards to claim 1, Voss discloses a formed pipe end-section of a pipeline (1) for connecting the pipeline at an end, comprising: 
an annular bead (22) with a first abutment face (26) facing away from the end of the pipeline and a second abutment face (28) facing towards the end of the pipeline; 
an inner recess (34) extending radially toward the annular bead; 
a chamfer (at “6” in fig. 1; equivalent to  surface “16” in fig. 3) reducing a diameter of the pipe end-section from the annular bead towards the end of the pipeline; 
a radial recess (18) configured to accommodate a sealing ring-; and 
a sealing ring (20) accommodated in the radial recess, 
wherein the chamfer extends at least between the annular bead and the radial recess (shown in fig. 1),
wherein the chamfer and the sealing ring are respectively configured to engage an inner cone (14) of an adapter (2), and 
wherein the end of the pipeline abuts the inner cone of the adapter (shown in fig. 1).
In regards to claim 2, Voss further discloses the chamfer is arranged immediately adjacent to the annular bead (shown in fig. 1).
In regards to claim 5, Voss further discloses a coupling nut (4), wherein the first abutment face is configured to be engaged by the coupling nut (shown in fig. 1).
In regards to claim 6, Voss further discloses the coupling nut is configured to be screw-connected to the adapter (2).
In regards to claim 7, Voss further discloses the second abutment face is provided configured to abut for abutting a front face (30) of an adapter.
In regards to claim 9, Voss discloses a pipe screw-connection for reversibly connecting a pipeline to an adapter, the pipe screw-connection comprising:
the pipeline having the formed pipe end-section (1) according claim 1 (see above); and
the adapter (2) having a front face (30) at a connecting end and an inner cone (14) extending from the front face, the adapter forming a tubular member configured to pass through a medium.
In regards to claim 10, Voss further discloses in a connected state the second abutment face abuts against the front face, thus sealing the connection in a first sealing area (shown in fig. 1).
In regards to claim 11, Voss further discloses the chamfer of the pipe end-section engages with the inner cone of the adapter, thus aligning the pipe end-section and the adapter axially during a connection process, and, in a connected state, sealing the connection in a second sealing area (shown in fig. 1).
In regards to claim 12, Voss further discloses the radial recess of the formed pipe end- section accommodates a sealing ring (20), the sealing ring sealingly engaging the inner cone of the adapter in a connected state to form a third sealing area (shown in fig. 1).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Voss as applied to claim 1 above.
While Voss does not expressly disclose the conical face of the chamfer being arranged at an angle of 120 degrees with respect to the abutment face; the chamfer angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Voss to have the conical face of the chamfer be arranged at an angle of 120 degrees with respect to the abutment face, as the chamfer angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar formed pipe end-section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679      
04/27/2022